Citation Nr: 0500704	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-27 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for hip 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, has verified 
service from January 1968 to August 1969, and from July 1973 
to February 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board also notes that the decision set out below grants 
the claimss to reopen.  In this regard, the underlying issues 
entitlement to service connection for hip, neck, and low back 
disability are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 1998, 
the RO denied the veteran's claims of entitlement to service 
connection for hip disability, neck disability, and low back 
disability.  

2.  Evidence associated with the claims file since the RO's 
March 1998 decision is new and material in that it includes 
copies of additional service department records reflecting 
the veteran's medical treatment in service.  


CONCLUSIONS OF LAW

1.  The RO's March 1998 decision, which denied entitlement to 
service connection for hip disability, neck disability, and 
low back disability, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1997).  

2.  The criteria to reopen the claims of entitlement to 
service connection for hip disability, neck disability, and 
low back disability have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for hip 
disability, neck disability and low back disability.  

A review of the record discloses that this is not the 
veteran's first such claim.  In a March 1998 rating action, 
the RO denied the veteran's claims of entitlement to service 
connection for hip disability, neck disability, and low back 
disability.  

Then, as now, service connection connoted many factors, but 
basically, it meant that the facts, shown by the evidence, 
established that a particular disease or injury resulting in 
disability had been incurred coincident with active military, 
naval, or air service, or, if preexisting such service, had 
been aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1997).  For the showing of 
chronic disease in service there was required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity was established, there was no requirement for an 
evidentiary showing of continuity.  Continuity of 
symptomatology was required only where the condition noted 
during service (or in the presumptive period) had not, in 
fact, been shown to be chronic or where the diagnosis of 
chronicity could be legitimately questioned.  When the fact 
of chronicity in service was not adequately supported, then a 
showing of continuity after discharge was required to support 
the claim.  38 C.F.R. § 3.303(b) (1997).  Service connection 
could, however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, established that the disease had been incurred in 
service.  38 C.F.R. § 3.303(d) (1997).  

In determining whether service connection was warranted for a 
particular disability, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Relevant evidence on file in March 1998 consisted of some of 
the veteran's service medical records; records from Dr. A. J. 
S., reflecting the veteran's treatment from April 1986 
through December 1996; and additional private medical records 
from an unspecified health care provider, reflecting the 
veteran's treatment from September through October 1996.

Such records were negative for any complaints or clinical 
findings of hip disability in or after service.  They did 
show that during the veteran's service separation examination 
in January 1981, he had complained of a whiplash injury to 
his neck in July 1980.  They also showed that he had 
complained of low back pain due to a motor vehicle accident.  
Despite those complaints, the physical examination revealed 
that his neck and spine were normal.  Although he also 
complained of neck pain and low back pain in 1993 and was 
found to have degenerative changes in his lumbar spine in 
1994, there was no competent evidence that such complaints 
were in any way related to service.  Indeed, the only 
evidence of a relationship to service was offered by the 
veteran.  While he was qualified to report evidence that was 
capable of lay observation, he was not qualified to render 
opinions which required medical expertise, such as the 
diagnosis or cause of a particular disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Absent competent evidence of hip disability or of a 
relationship between service and the degenerative changes in 
his low back or complaints of neck pain, service connection 
for hip disability, neck disability, and low back disability 
was found to be not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  Accordingly, service connection was denied.  
The veteran was notified of those decisions, as well as his 
appellate rights; however, a notice of disagreement (NOD) was 
not received with which to initiate the appellate process.  
Therefore, those decisions became final under the law and 
regulations then in effect..  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1997).  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  An exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This includes official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.  38 C.F.R. 
§ 3.156(c).

Relevant evidence added to the record since the RO's March 
1998 decision includes copies of numerous medical records 
reflecting the veteran's treatment in service.  By 
regulation, such records are new and material; and therefore, 
the claims of entitlement to service connection for hip 
disability, neck disability, and low back disability are 
reopened.  To that extent the appeal is granted.


ORDER

New and material evidence having been submitted the claim of 
entitlement to service connection for hip disability is 
reopened.

New and material evidence having been submitted the claim of 
entitlement to service connection for neck disability is 
reopened.

New and material evidence having been submitted the claim of 
entitlement to service connection for low back disability is 
reopened.


REMAND

In light of the foregoing decision, VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for hip disability, neck disability, and 
back disability.  However, the Board must first ensure that 
the duty to assist the veteran in the development of his 
claim has been fulfilled.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004); see Elkins v. West, 12 Vet. 
App. 209 (1999).  

In so doing, VA must notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In particular, VA must ensure that the veteran has 
been notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate each 
of his specific claims; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence 
that the veteran is expected to provide; and (4) the need to 
furnish VA any evidence in his possession that pertains to 
any of his claims, i.e., something to the effect that he 
should give VA everything he has pertaining to his claims.

A review of the veteran's service separation reports (DD 214) 
and his service medical records discloses that he had 
additional military service for some period between August 
1969 and July 1973.  In his original claim (VA Form 21-526), 
received by the RO in January 1997, he noted that he had had 
a period of service commencing in November 1970.  However, 
that service has not yet been verified.

As noted above, in support of his request to reopen his 
claims, the veteran submitted copies of additional service 
medical records in his possession.  They show that in May 
1978, he complained of neck pain and low back pain.  It was 
noted that he had had back pain intermittently since an 
automobile accident two years earlier.  It was also noted 
that more recently, he had experienced back pain associated 
with heavy lifting.  In September 1978, it was reported that 
in putting up an antenna, the veteran had experienced muscle 
spasms in his neck.  

It is not clear, however, whether the additional records 
submitted by the veteran constitute all of his service 
medical records.  In this regard, the Board notes that other 
than a July 1997 request to the National Personnel Records 
Center (NPRC), there has been no attempt to obtain additional 
service medical records through official channels.

In his December 2001 request to reopen his claim, the veteran 
reported that he had received treatment at the VA Medical 
Center (MC) in Pittsburgh, Pennsylvania, and at the VA 
outpatient clinic in St. Clairsville, Ohio.  It does not 
appear that the records of such treatment have been requested 
directly from those facilities.

In his appeal (VA Form 9), received at the RO in September 
2003, the veteran reported that in service in June or July 
1980, he had sustained neck and low back injuries in an 
automobile accident in Radcliff, Kentucky.  He noted that a 
copy of the accident report should be available through the 
Radcliff Police Department.  To date, it does not appear that 
a copy of that report has been requested.  

In his appeal, the veteran also raised contentions to the 
effect that his hip disability was proximately due to or 
caused by his low back disability.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2004).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a non-service-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).


In light of the foregoing need for further development, it 
would be premature for the Board to consider the veteran's 
appeal on the merits.  Accordingly, the appeal is remanded 
for the following actions:

1.  Through official channels, such as 
the NPRC, verify any period of military 
service between August 1969 and 
July 1973.  

2.  When the actions in paragraph 1 has 
been completed, request all of the 
veteran's service medical records through 
official channels, such as the NPRC.  All 
efforts to obtain such records should be 
documented in the claims file.  If such 
records do not exist or that further 
efforts to obtain those records would be 
futile, it should be noted in the claims 
file.  38 C.F.R. § 3.159(c)(2) (2004).  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  Request copies of records reflecting 
the veteran's treatment directly from the 
VA Medical Center (MC) in Pittsburgh, 
Pennsylvania, and from the VA outpatient 
clinic in St. Clairsville, Ohio.  All 
efforts to obtain such records should be 
documented in the claims file.  If such 
records do not exist or that further 
efforts to obtain those records would be 
futile, it should be noted in the claims 
file.  38 C.F.R. § 3.159(c)(2) (2004).  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

4.  Make a request to the police 
department in Radcliff, Kentucky, for a 
copy of the report of the automobile 
accident in which the veteran was 
reportedly involved in June or July 1980.  
All efforts to obtain such records should 
be documented in the claims file.  If 
such records do not exist or that further 
efforts to obtain those records would be 
futile, it should be noted in the claims 
file.  38 C.F.R. § 3.159(c)(2) (2004).  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

5.  Thereafter, schedule the veteran for 
an orthopedic examination to determine 
the nature, etiology, and extent of any 
orthopedic disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If hip, neck, 
and/or low back disability is diagnosed, 
the examiner must identify and explain 
the elements supporting each diagnosis.  
The examiner must also render an opinion 
as to whether any diagnosis of a hip, 
neck, and/or back disability found is the 
result of any event in service, 
including, but not limited to, trauma 
from heavy lifting in May 1978; neck 
spasm in September 1978; or injuries 
sustained in a motor vehicle accident in 
service.  

If a low back disability and a hip 
disability are found, the examiner must 
also render an opinion as to whether the 
hip disability is caused or chronically 
worsened by the low back disability.  

The rationale for all opinions must be 
set forth in writing.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should undertake 
any other necessary development and then 
readjudicate the issues of entitlement to 
service-connection for hip disability, 
neck disability, and low back disability.  
With respect to the claim involving hip 
disability, the RO should consider the 
potential applicability of the Court's 
holding in Allen.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


